Citation Nr: 1621401	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-20 052	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board observes that, in October 2007, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of The American Legion.  Thereafter, in July 2014, he submitted a VA Form 21-22 in favor of Georgia Department of Veterans Services.  However, as the Veteran's case was certified to the Board in July 2013 and such change in representation was submitted more than 90 days thereafter without good cause, the Board finds that, at the current time, The American Legion retains representation of the Veteran in his appeal.  38 C.F.R. § 20.1304(a), (b) (2015).

In February 2016, the Veteran and his son testified before the undersigned Veterans Law Judge sitting in Washington, D.C.  A hearing transcript has been associated with the record.  At such time, the Veteran submitted additional evidence consisting of a treatise entitled Detecting Incipient Inner Ear Damage from Impulse Noise with Otoacoustic Emissions and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  While such evidence has not yet been associated with the file, such treatise is easily available online.  Furthermore, there is no prejudice in the Board proceeding with the adjudication of his tinnitus claim herein as such is a full grant.  Additionally, as his bilateral hearing loss claim is being remanded, the Veteran will have another opportunity to submit any further evidence, to include another copy of the treatise, regarding such claim.  At such time, the undersigned held the record open 60 days for any additional evidence; however, none has been received to date.

In February 2010, the Board remanded the claims for the issuance of a statement of the case.  Thereafter, the Veteran perfected his appeal as to such issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for bilateral hearing loss and ulcerative colitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks to establish service connection for tinnitus.  He asserts that his tinnitus had its onset in service and he continues to have constant ringing in his ears.

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

In the August 2008 VA examination, the Veteran reported ringing in his ears which gets worse a couple times per week.  At the February 2016 Board hearing, the Veteran similarly indicated that he experiences constant ringing in his ears, which is sometimes unbearable.  The Board finds that the Veteran has offered competent and credible descriptions of the presence of tinnitus.  Therefore, the first element of service connection, a current diagnosis, has been met.

Next, the Board finds that the Veteran had in-service noise exposure.  In this regard, he served as a mechanic in a field artillery unit during service. See the Veteran's DD-214.  At the February 2016 Board hearing, he reported that, on one occasion during service he was walking in front of large howitzer guns, attempting to fix his captain's broken down jeep.  He stated that, while walking, a gun went off near him and knocked his helmet off and rendered him unconscious.  He reported that he was never issued hearing protection in service and the ringing started after this accident.  Additionally, a January 2007 buddy statement was received from R.L., a fellow soldier who served with the Veteran.  He corroborated this in-service accident and stated that the Veteran was taken to a hospital thereafter.

The only remaining question is whether there is a relationship between the Veteran's tinnitus and his noise exposure from service.  In this case, there is no clinical opinion of record addressing such matter.  The August 2008 VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, but the examiner did not offer an opinion with respect to a relationship to service.  The examiner was also unable to offer an opinion as to whether any hearing loss was related to service.  She reported that the military records did not include frequency specific information at the time of the Veteran's separation and therefore, she could not determine whether hearing loss occurred or the amount of hearing loss present during service.  Despite examiner's conclusion, the Board finds that tinnitus had its onset during military service and, as such, service connection is warranted on a direct basis.

As indicated previously, service connection may be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as a chronic disease under 38 C.F.R. § 3.309(a). See Fountain, supra. Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service.  Further, there is no medical diagnosis of record that is dated within the applicable presumptive period. See 38 C.F.R. § 3.307(a)(3).

Nevertheless, the record contains credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  Specifically, the Veteran reported to the August 2008 VA examiner and during his February 2016 Board hearing that he experienced ringing of the ears in service and it has persisted ever since.  The Board finds the Veteran's statements to be credible as his accident in service was confirmed by a fellow soldier, R.L., in his January 2007 buddy statement.  Moreover, as previously discussed, he is competent to describe the onset and nature of his tinnitus.

It light of the foregoing, the Board resolves all reasonable doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

Bilateral Hearing Loss

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111.  The plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based. Jones v. Shinseki, 24 Vet. App. 40, 45 (2010).

As an initial matter, the Board notes that a 55 decibel reading at 1000 Hz for the right ear was "noted" on the Veteran's December 1963 service entrance examination after converting the American Standards Association (ASA) units to International Standard Organization (ISO) units, as is required for all service department audiometric readings prior to October 31, 1967.  38 C.F.R. § 3.385.  Thus, this demonstrates right ear hearing loss on entry to military service.  As the Veteran's right ear hearing loss was "noted" at entrance into service, the presumption of sound condition does not attach at service entrance with regard to such disability.  38 U.S.C.A. § 1111.  The left ear was found normal upon entry into service and is presumed sound.

There is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  As the Veteran's preexisting right ear hearing loss disorder was noted at the time of entry into service, service connection may be granted only if it is shown that the right ear hearing loss worsened beyond its natural progression during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As noted in the foregoing decision regarding tinnitus, the Board has determined that the Veteran has competently and credibly reported in-service noise exposure and a specific injury to his hearing when a large howitzer gun went off while he was walking in front of it.  

At an August 2008 VA examination, the examiner noted a review of the Veteran's service treatment records, to include the hearing test conducted at his December 1963 entrance to service and the fact that his May 1964 separation examination revealed a whispered voice test with 15/15 for both ears.  She observed that no frequency specific information was provided at the separation examination.  The examiner noted the Veteran's reports of in-service noise exposure and the accident involving the gun being fired over his head.  It was also observed that he indicated that his hearing loss began at the same time as the tinnitus and has continued to decrease over time.  Following an audiological examination, which revealed a current diagnosis of bilateral hearing loss per VA standards, the examiner stated that it was not possible to determine whether hearing loss occurred or the amount of hearing loss present during service as the Veteran's military records did not include frequency specific information at the time of separation. 

However, the Board finds that the August 2008 VA opinion is inadequate to decide the claim.  In this regard, the examiner did not address the proper inquiry with regard to right ear hearing loss as such was noted on entry.  Furthermore, she did not adequately discuss the Veteran's reported accident and in-service noise exposure in relation to his current hearing loss, or provide an adequate rationale, as she merely indicated that with no frequency specific information from the time of separation, it was not possible to determine whether hearing loss occurred.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, a remand is necessary to provide the Veteran with a new VA examination so as to determine the nature and etiology of his bilateral hearing loss.

Ulcerative Colitis

The Veteran's service treatment records reflect that, in January 1964, he reported bright red blood in his stools for three days.  A March 1964 record reveals that the Veteran complained of pain and cramping, as well as blood in his bowel movements.  Further, a May 1964 service record indicated the passage of blood in the Veteran's anus for the previous six months, which began in basic training.  He reported the passage of blood occurred daily.  The impression was rule out ulcerative colitis.  Finally, at the time of his May 1964 discharge from service, the Veteran indicated that he had stomach, liver, or intestinal trouble.  In connection with his May 1964 Medical Board Proceedings, which resulted in a discharge for an unrelated condition, the Veteran reported that, with regard to his past medical history, he had difficulty since he got in the Army passing red colored blood in his bowel movements and an evaluation in the dispensary gave the impression of mild ulcerative colitis syndrome probably aggravated by worry and dissatisfaction with the job situation in the Army.

Additionally, the Veteran testified at the February 2016 Board hearing that his condition began in service.  He noted that a military doctor described it as a "nervous stomach."  He further indicated that the condition has continued since service, occurs one to two times per month, and he received treatment through VA for it.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that, at the present time, the record does not contain a current diagnosis of ulcerative colitis; however, the Veteran has competently testified to persistent or recurrent symptoms of such claimed condition and reported ongoing treatment for it.  Thus, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's claimed ulcerative colitis condition.

Both Claims

Additionally, as indicated in the Introduction, while the Veteran submitted a treatise article entitled Detecting Incipient Inner Ear Damage from Impulse Noise with Otoacoustic Emissions at his February 2016 Board hearing, such has not yet been associated with the file.  Therefore, on remand, the Veteran should be provided an opportunity to submit any additional evidence, including such treatise, relevant to either remanded claim.

Finally, during his February 2016 Board hearing, the Veteran testified that he received treatment from the Dublin VA Medical Center.  On remand, updated VA treatment records dated from November 2009 to the present from such facility should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to submit any additional evidence, to include another copy of the treatise, Detecting Incipient Inner Ear Damage from Impulse Noise with Otoacoustic Emissions, regarding his remanded claims.

2.  Obtain updated VA treatment records from the Dublin facility dated from November 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded a VA audiological examination to determine the nature and etiology of his current bilateral hearing loss.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.

The examiner should take a thorough history documenting in-service noise exposure as a mechanic in an artillery unit, and any post-service noise exposure.  The examiner is advised that the Veteran's in-service accident involving a large gun being fired over his head, causing his helmet to be knocked off and rendering him unconscious has been accepted as true.

(a)  After examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that his current LEFT EAR hearing loss is related to acoustic trauma during active duty service, specifically exposure to hazardous noise as a mechanic in an artillery unit and also the reported accident involving a large gun being fired near him.  

(b)  The examiner is asked to opine as to whether the Veteran's pre-existing RIGHT EAR hearing loss increased in severity (worsened) in service.

If so, the examiner should opine as to whether there is clear and unmistakable evidence that such increase is due to the natural progression of the condition.

A detailed rationale for all opinions expressed should be furnished.  In proffering this opinion, the examiner must expressly consider the Veteran's lay evidence as well as the treatise entitled Detecting Incipient Inner Ear Damage from Impulse Noise with Otoacoustic Emissions (available online).

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed ulcerative colitis.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  

Following the examination, the examiner should identify all currently diagnosed gastrointestinal (GI) disorders, to include ulcerative colitis.

For each diagnosed GI disorder, to include ulcerative colitis, the examiner shoulder  opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed GI disorder is etiologically related to service. 

The examiner must address the Veteran's history of in-service treatment for abdominal pain, bowel problems, and blood in his stools.  A complete rationale must be provided for these opinions.  In proffering this opinion, the examiner must expressly consider the Veteran's lay evidence, including the February 2016 Board hearing, as to the onset and continuity of symptomatology.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


